 ALBERT EINSTEIN MEDICAL CENTER63Albert Einstein Medical Center and PennsylvaniaNurses Association. Case 4-CA-7024March 3, 1980DECISION AND ORDERUpon a charge filed on September 23, 1974, byPennsylvania Nurses Association, herein called theUnion, and duly served on Albert Einstein MedicalCenter, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 4, on August 25,1978, issued and served on the parties a complaintand notice of hearing, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended. Insubstance, the complaint alleges, inter alia, thatcommencing on or about August 13, 1974, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union, although the Union has requestedand is requesting it to do so. On September 7, 1978,Respondent filed its answer to the complaint deny-ing the commission of any unfair labor practice.Thereafter, on January 22, 1979, a hearing washeld before Administrative Law Judge George F.Mclnerny. At the hearing, all parties entered into astipulation in which they petitioned the Board toapprove the transfer of this proceeding to theBoard, and waived the making of findings of factand conclusions of law by an administrative lawjudge and the issuance of an administrative lawjudge's decision. The parties further stipulated thatthe entire record in this proceeding would consistof the charge, the complaint, the answer, the stipu-lation with exhibits attached thereto, and the tran-script of the proceeding. Upon conclusion of thehearing, the parties moved that the proceeding betransferred directly to the Board in Washington,D.C., for decision. Thereafter, the AdministrativeLaw Judge granted the parties' motion. On August23, 1979, the Board approved the stipulation of theparties, and ordered the case transferred to theBoard, advising the parties to file briefs with theBoard in Washington, D.C. Thereafter, Respon-dent, the Union, and the General Counsel filedbriefs with the Board.Upon the basis of the stipulation, the briefs, andthe entire record in this proceeding, the NationalLabor Relations Board makes the following:248 NLRB No. 9FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is a nonprofit corporation organizedunder the laws of the Commonwealth of Pennsyl-vania, and is engaged in providing full medical andhospital care of patients at its northern division, lo-cated at York and Tabor Roads in Philadelphia,Pennsylvania. During the 12 months preceding theissuance of the complaint herein, a representativeperiod, Respondent received gross revenues fromits operations in excess of $500,000. During thissame period, it had combined purchases, in inter-state commerce, of goods valued in excess of$50,000 directly from points located outside theCommonwealth of Pennsylvania.Respondent admits, and we find, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assert ju-risdiction herein.II. THE LABOR ORGANIZATION INVOLVEDRespondent, in its answer to the complaint,denies the allegation that the Union is a labor orga-nization. The parties stipulated that the Union wascertified by the Pennsylvania Labor RelationsBoard, herein called the PLRB, as bargaining rep-resentative of a unit of nurses. The complaint al-leges, and Respondent admits, that the Union hassought unsuccessfully to bargain with Respondentin the certified unit. The record shows that theUnion is an organization in which employees par-ticipate, and which exists, at least in part, for thepurpose of representing employees in collectivebargaining. Furthermore, we previously havefound the Union to be a labor organization.'We find that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.2i Albert Einstein Medical Center. 245 NLRB No. 26 (1979), and Lancas-ter Osteopathic Hospital Association. Inc., 246 NLRB No. 96 (1979).2 Respondent, in support of its argument relating to the Union's labororganization status, contends, inter alia, that the Union may not act as ex-clusive bargaining representative for the certified unit because licensedpractical nurses (LPNs) enjoy only limited participation in the Union.and thus there is no assurance that they will be afforded adequate repre-sentation. Respondent also contends that a further hearing is warrantedto determine whether there is any danger of a conflict of interest due tothe participation in the leadership of the Union by Respondent's supervi-sors or those of Respondent's competitors. However, the Board has heldthat "[T]he question of statutory labor organization status is ..distinctfrom the question of a statutory labor organization's qualification to actas a bargaining representative in all instances and without regard to thecircumstances under which bargaining takes place or will take place."Sierra Vista Hospital. Inc., 241 NLRB No 107 (1979). In view of our de-cision herein, we find it unnecessary to reach the issues raised by Respon-dent concerning the Union's qualification to act as bargaining representa-tive for the unit involved herein 64DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIII. THE ALLEGED UNFAIR LABOR PRACTICESA. The Stipulated FactsOn June 28, 1973, the Union filed petitions forrepresentation with the PLRB. Following a hear-ing, the PLRB issued an "Order and Notice ofElection" on March 5, 1974, directing that the em-ployees in a voting group consisting of "all full-time and regular part-time Registered Nurses, in-cluding Assistant Head Nurses, Public HealthNurse Coordinator, Home Care Nurse Coordina-tors, In-Service Instruction Coordinators and Gen-eral Duty Nurses," as professionals, were entitledto vote separately on the question of whether theywished to be included in a bargaining unit with avoting group consisting of "all full-time and regu-lar part-time Licensed Practical Nurses." Alternati-vely, the PLRB found that each voting group con-stituted a separate appropriate collective-bargainingunit.A representation election was conducted by thePLRB on March 21, 1974. After the resolution ofcertain challenged ballots, the results of the elec-tion were as follows: (1) on the issue of whetherprofessionals desired to be included in a unit com-prised of both professional and nonprofessional em-ployees, 100 ballots were cast for inclusion, and 77ballots were cast in favor of a unit comprised ofprofessionals only; and (2) on the issue of whetherthe employees wished to be represented by theUnion, 193 ballots were cast in favor of representa-tion by the Union, 192 ballots were cast for no rep-resentative, and I ballot was void. Thereafter, onApril 25, 1974, the PLRB issued a "Nisi Order ofCertification" which certified the Union as the ex-clusive representative for the following unit:All full-time and regular part-time RegisteredNurses including Assistant Head Nurses,Public Health Nurse Coordinators, Home CareNurse Coordinators, In-Service InstructionCoordinators, and General Duty Nurses; andall full-time and regular part-time LicensedPractical Nurses; and excluding managementlevel employes, supervisors, confidential em-ployes, and guards as defined in the Act.Respondent filed exceptions to this order and, onJuly 11, 1974, the PLRB issued a final order dis-missing Respondent's exceptions. Thereafter, Re-spondent appealed the final order of the PLRBthrough the Pennsylvania courts. Respondent's ap-peals culminated on February 10, 1978, with thePennsylvania Supreme Court's denial of Respon-dent's petition for allowance of appeal from the de-cision of the Commonwealth Court of Pennsylva-nia which had affirmed the PLRB's final order.During the pendency of Respondent's court ap-peals, the Union requested that Respondent bargainwith it in the PLRB certified unit, but Respondentrefused to do so. On September 23, 1974, theUnion filed the instant unfair labor practice chargeswith the Board, which were held in abeyance untilthe state court proceedings were completed. There-after, as noted above, the instant complaint issuedon August 25, 1978, alleging that Respondent un-lawfully had refused to bargain with the Union.B. Contentions of the PartiesThe General Counsel contends Respondent vio-lated Section 8(a)(5) and (1) of the Act by refusingto recognize or meet and bargain with the Unionconcerning a collective-bargaining agreement. TheGeneral Counsel argues, inter alia, that the exten-sion of comity by the Board to the PLRB certifica-tion is appropriate because the proceedings whichresulted in the PLRB certification reflected thetrue desires of employees, contained no election ir-regularities, and resulted in no substantial deviationfrom due-process requirements, and, further, thatthe certified unit is not repugnant to the Act. TheGeneral Counsel relies on, inter alia, AlleghenyGeneral Hospital, 230 NLRB 954 (1977), enforce-ment denied 608 F.2d 965 (3d Cir. 1979). The Gen-eral Counsel further contends that neither the pas-sage of time since the certification, nor the allegedemployee turnover in the unit, is sufficient to re-lieve Respondent of its obligation to bargain withthe Union.The Union takes essentially the same position asthe General Counsel, but also contends that, evenif the Board decides not to extend comity, it shouldnevertheless find the certified unit appropriatebased on an independent review of the record. Inthis regard, the Union asserts that both licensedpractical nurses (LPNs) and registered nurses(RNs) are professional employees within the mean-ing of Section 2(12) of the Act. Although theUnion recognizes that the Board held in St. Cather-ine's Hospital of Dominican Sisters of Kenosha, Wis-consin, Inc., 217 NLRB 787 (1975), and other cases,that LPNs are technical employees, it asserts thatthe LPNs at Respondent's facility are professionals.The Union further asserts that, even if the Boardwere to find that LPNs at this facility are technicalrather than professional employees, the certifiedunit is appropriate due to the close working rela-tionship, common duties and supervision, and otherinterests which the LPNs share with RNs. Finally,the Union argues that other technical employeeshave no community of interest with LPNs or RNs,inasmuch as other technical employees are not in-volved in direct patient care. ALBERT EINSTEIN MEDICAL CENTER65Respondent contends that the Board may notgrant comity to the PLRB certification, citing,inter alia, Memorial Hospital of Roxborough v.N.L.R.B.3Respondent contends that, inasmuch asthe record in the PLRB proceedings is 6 years old,the Board may not rely on that record to issue abargaining order, but must hold further hearing toreceive current evidence concerning the appropri-ateness of the unit.Respondent further argues that the unit certifiedby the PLRB is inappropriate for two reasons.First, Respondent asserts that the unit improperlyincludes both RNs and LPNs, while excludingother employees whose functions give them a com-munity of interest with the included employees.Respondent urges that RNs should have been in-cluded in a larger unit of all professionals, whileLPNs should have been included in a unit of alltechnical employees. Secondly, Respondent con-tends that the certified unit includes supervisorsand/or managerial employees. In this regard, Re-spondent asserts that assistant head nurses, nursecoordinators, and instructors should have been ex-cluded from any certified unit.Finally, Respondent argues that the Union doesnot enjoy majority support in the certified unit. Re-spondent notes that the vote in the underlyingPLRB election was 193 for, and 192 against, repre-sentation, with 1 void ballot. Respondent arguesthat the void ballot should be considered analogousto an abstention, and that, because only 193 out of386 eligible employees voted for representation, theUnion has not received a majority of the votescast. Respondent further asserts that, since the elec-tion, the unit has expanded from approximately 400nurses to 684 nurses, of whom only 32.9 percentwere eligible to vote in the election. Additionally,it asserts that turnover in the unit since 1974 hasresulted in the departure of a majority of the eligi-ble voters, so that only 45.2 percent of those eligi-ble to vote in the election remain in the bargainingunit.For all of the above reasons, Respondent con-tends that the complaint should be dismissed.C. Discussion and ConclusionsFor the reasons set forth below, we find that Re-spondent did not violate Section 8(a)(5) and (1) ofthe Act by refusing to recognize and bargain col-lectively with the Union with respect to the unitcertified by the PLRB.It is well settled Board policy that, in the healthcare industry, absent special circumstances such asa stipulation by the parties, existing separate repre-3 545 F.2d 351 (3d Cir 1976). denying enforcement to 220 NLRB 402(1975).sentation, or a separate bargaining history, LPNsshould be included in a bargaining unit of all tech-nical employees.4Furthermore, absent special cir-cumstances, the Board has declined to direct elec-tions in combined units of LPNs and RNs whichexcluded other technical employees.5It is clearfrom the record that the PLRB certified unit ex-cludes technical employees other than LPNs6con-trary to our well-established policy.We find that it would not effectuate the purposesof the Act to extend comity to the PLRB certifica-tion of the combined unit of LPNs and RNs here.In this regard, we conclude that there are no spe-cial circumstances here which warrant a departurefrom the Board's policy concerning the unit place-ment of LPNs and other technical employees.Thus, the parties have not agreed to the combinedunit of LPNs and RNs, either through stipulationsor as a result of voluntary recognition. And, al-though the unit was certified by the PLRB, therehas been no bargaining pursuant to that certifica-tion. Furthermore, we find that the PLRB certifi-cation in itself is insufficient to warrant a departurefrom our strong policy against requiring bargainingin the type of unit involved here. Therefore, inview of the particular circumstances of this case,we decline to extend comity to the PLRB certifica-tion.Accordingly, we find that Respondent did notviolate Section 8(a)(5) and (1) of the Act when itrefused to bargain with the Union herein. Wetherefore shall dismiss the complaint in its entire-ty.7CONCLUSIONS OF LAW1. Albert Einstein Medical Center is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Pennsylvania Nurses Association is a labor or-ganization within the meaning of Section 2(5) ofthe Act.4 St. Catherines Hospital of Dominican Sisters of Kenosha, 217 NLRB at789. See also Pontiac Osteopalhic Hospital, 227 NLRB 1706 (1977), wherethe Board recognized its policy of including LPNs with other technicalemployees, but directed an election in a unit of technical employeeswhich excluded LPNs because of a history of separate bargaining forLPNs.5 See Lancaster Osteopathic Hospital Association. 246 NLRB No. 96, andThe Presbyterian Medical Center, 218 NLRB 1266 (1975). We find inappo-site Maple Shade Nursing Home, Inc, d/b/a Maple Shade Nursing Homeand Convalescent Center, 228 NLRB 1457 (1977), cited by the GeneralCounsel In that case, the Board found appropriate a combined unit ofRNs and LPNs. However, unlike here, there was no evidence n thatcase that the employer employed technical emplosees other than LPNs6 Although the Union contends that the l.PNs in this case are profes-sional rather than technical employees, the record des not establish thatthey possess the attributes of a professional employee as defined in Sec.2(12) of the Act.I In view of our decision herein, we find it unnecessary to reach theother defenses raised by Respondent 66DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD3. Respondent has not violated the Act as al-leged.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.MEMBER PENELLO, concurring in the result:I agree that comity should not be extended tothe PLRB certification here, and that the com-plaint should be dismissed. In so deciding, I makeclear that, unlike my colleagues, I would not, inthe absence of special circumstances, find appropri-ate a unit limited to technical employees in a healthcare institution. See my dissents in Nathan andMiriam Barnert Memorial Hospital Association d/b/aBarnert Memorial Hospital Center, 217 NLRB 775(1975), and in Newington Children's Hospital, 217NLRB 793 (1975). See also my dissenting opinionin Allegheny General Hospital, 239 NLRB No. 104(1978), enforcement denied 608 F.2d 965 (3d Cir.1979).